Mellen C. J.
delivered the opinion of the Court.
. Two questions have been made in this case; — 1. whether the action is maintainable before demand made on the defendant, of the money deposited with him ? — 2. whether the notice given by the plaintiff of his appointment as administrator, in the usual form, can be deemed in law a sufficient demand?
As to the first point; — it appears that the defendant received the bag of money belonging to the intestate, merely as an act of friendship, — that the intestate soon after died in the West Indies, — that the defendant carefully brought the money home with him in the same bag, and has kept it safely ever since, •always having been ready to deliver it to any person legally *310authorised to receive it. Upon these facts it is .clear that an action of trover could not be maintained, there having been no demand nor conversion of the property. And we do not perceive any reason why assumpsit should lie, or on what principle it can be maintained. The defendant has complied with his engagement by keeping the money safely; and if no demand has been made on him for it which he has not been willing to comply with, then no promise on his part has been violated; and of course, without prqof of demand and refusal, assumpsit will not lie.
As to the second point; — it appears that the defendant went to sea before the plaintiff’s appointment as administrator, of which fact he had no knowledge till after the commencement of this action. The main object in requiring an administrator to give public notice of his appointment is, that the creditors of the intestate may know on whom to call for payment of their demands within the four years allowed them for that purpose. The usual call on all persons indebted to the estate to make payment is inserted for the convenience and at the pleasure of the administrator. Such notice, from its nature, must be general. In the present case it did not reach the knowledge of the defendant till the action was commenced. - Besides, it is very questionable whether it would haye amounted to a legal demand, if it had reached him in season. The advertisement contains only a demand on all persons indebted; — but' before a legal demand and refusal the defendant cannot be considered as indebted to the- estate. Accordingly the exceptions are overruled, and the judgment below is affirmed.